EXAMINER'S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 3/8/22 has been received and made of record.  As requested, amendment to claims 1-4, 6-8, 10-12, 15, 18, 19 and 20 have been amended.  
In response the amendment, the objection of claims 1-8, 10-12,15, and 18-20 have been withdrawn.   Claims 1-4, 6-8 and 10-20 are pending.  The objection of claims 1-4, 6, 7, 9-11, 18, 19 have been withdrawn. The 103 rejections of claims 1-4, 6-8 and 15-20 have been withdrawn.
Claims 1-4, 6-8 and 10-20 are allowable.
The following is a statement of reasons for the indication of allowable subject
matter: wound dressings comprising absorbent hydrogels are known as demonstrated by U.S. Patent Nos. 5,106,629 and 5,423,629 issued to Cartmell et al., and WO 2018/211458 A1 issued to Akbari et al. However, neither Cartmell et al. nor Akbari et al. teach or fairly suggest to one of ordinary skill in the art, a plurality of porous absorbent microspheres encapsulated in the crosslinked absorbent hydrogel matrix, each porous absorbent microsphere comprising a crosslinked second biocompatible polymer, wherein the first biocompatible polymer and the second biocompatible polymer are the same, as recited in claim 1.
The prior art also fails to teach a method for forming a wound dressing comprising a plurality of porous absorbent microspheres encapsulated in the crosslinked cross-linked second biocompatible polymer, wherein the first biocompatible polymer and the second biocompatible polymer are the same in combination with the other features as recited in claim 8.
The prior art even further fails to teach a method for treating a wound comprising: a plurality of porous absorbent microspheres encapsulated in the crosslinked absorbent hydrogel matrix, each porous absorbent microsphere comprising a crosslinked second biocompatible polymer, wherein the first biocompatible polymer and the second biocompatible polymer are the same”, in combination with the other recited method steps of claim 15.
Dependent claims 2-4, 5, 7, 10-14 and 16-20 are allowable by virtue of their dependence an allowable base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/           Primary Examiner, Art Unit 3786